            Case 1:19-cv-00087-JLT Document 30 Filed 05/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LENNELL DUNBAR, an individual,                   Case No. 1:19-CV-00087 JLT

12                           Plaintiff,                ORDER CLOSING THE ACTION
                                                       (Doc. 29)
13    vs.

14    EMW, INC,
                             Defendants.
15

16

17          The stipulation to dismiss this action in its entirety with prejudice and with each party to bear
18   her or its own attorneys’ fees and costs pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
19   Procedure is hereby GRANTED.
20
     IT IS SO ORDERED.
21

22      Dated:     May 20, 2020                                 /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28                                                      1
             [PROPOSED] ORDER GRANTING STIPULATION TO VOLUNTARILY DISMISS ACTION
                                                                     1:19-CV-00087-LJO-JLT
